DETAILED ACTION
This action is in response to applicant's amendment filed 08/24/22.
The examiner acknowledges the amendments to the claims.
Claims 1-13 and 16-23 are pending in this application.  
Claims 16-20 and 23 are withdrawn from consideration (new claim 23 is dependent upon withdrawn claim 16).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Zeroni does not disclose or suggest one or more rings, and wherein the groove portion is configured to pass through an inside of the one or more rings as amended.   However, Zeroni discloses one or more rings (see ring-shaped bushing 32; Figure 8 and paragraph [0041]), wherein groove portion is configured to pass through an inside of the one or more rings (see paragraph [0041]; flute 31 extends through bushing 32, and see annotated Figure 8 below showing line going through groove portion including flute 31 in accommodation portion 36 and under bushing 32 and continuing into flute 31 in exposed portion 34 and connecting to helical groove 35).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeroni et al., hereinafter “Zeroni” (U.S. Pub. No. 2012/0109171) .
	Regarding claim 1, Zeroni discloses a medical device for cutting an object in a body lumen (see abstract and Figures 1-3 and 8), comprising:
a rotatable drive shaft 6 (see Figures 1-3; paragraph [0041]);
a tubular outer sheath 5 (see paragraph [0030]) configured to accommodate the drive shaft in a rotatable manner, and
a rotation structure 7 (see Figure 8; paragraph [0031]), the rotation structure comprising:
	one or more rings (bushing 32; see Figure 8 and paragraph [0041]);
an accommodation portion (see proximal portion 36 of rotation structure 7 that includes flutes 31, proximal to bushing 32; see Figures 3 and 8) configured to be disposed inside the outer sheath 5;
an exposed portion (see distal portion 34 of rotation structure 7 distal to bushing 32 and including flutes 31 and helical grooves 35; see Figures 3 and 8), the exposed portion being located at a distal side of the accommodation portion and is provided with a cutting portion (portion surrounding flutes 31 and helical grooves 35; see paragraphs [0036] and [0041]), the accommodation portion being configured to be rotatable by the drive shaft (Id.); and
a side surface of the accommodation portion and a side surface of the exposed portion have a groove portion (see annotated Figure 8 below showing line going through groove portion including flute 31 in accommodation portion 36 and under bushing 32 and continuing into flute 31 in exposed portion 34 and connecting to helical groove 35), the groove portion extending from the accommodation portion to the exposed portion, and wherein the groove portion is configured to pass through an inside of the one or more rings (see paragraph [0041]; flute 31 extends through bushing 32).






			FIGURE 8 of ZERONI

          
    PNG
    media_image1.png
    598
    483
    media_image1.png
    Greyscale

   
	Regarding claim 3, Zeroni discloses an edge of the groove portion (see Figure 8; edge of groove portion including both flute 31 and connecting helical groove 35 at exposed portion 34) forms the cutting portion (see paragraphs [0036] and [0041]).
	Regarding claim 4, Zeroni discloses the groove portion forms a liquid supply channel for supplying a cooling liquid to the exposed portion (both flute 31 and connecting helical groove 35 allow material to pass through by either suction or injection; see paragraphs [0033], [0041], [0049])
Regarding claim 5, Zeroni discloses the groove portion forms a suction channel for suctioning a cut object (Id.).
Regarding claim 21, Zeroni discloses the groove portion in the accommodation portion is a concave portion (see annotated Figure 8 above showing line going through groove portion which is concave) formed from a cylindrical member (see proximal portion 36 of rotation structure that has a cylindrical shape) and one or more connecting members 3, 4 (see Figures 2-3) surrounding the cylindrical member (see Figures 2-3; see cylindrical proximal portion 36 is surrounded by 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeroni (U.S. Pub. No. 2012/0109171) in view of Torrance et al., hereinafter “Torrance” (U.S. Pub. No. 2011/0118660).
Regarding claims 2 and 6-8, Zeroni discloses the claimed device, as discussed above, except for the side surface of the accommodation portion has a plurality of rolling element holding spaces formed at intervals in a circumferential direction and each of the plurality of rolling element holding spaces configured to hold a rolling element, and the groove portion is disposed between the plurality of rolling element holding spaces, wherein the plurality of rolling element holding spaces are equally arranged at two positions with a gap formed between the plurality of rolling element holding spaces in the circumferential direction, wherein the groove portion is disposed between the plurality of rolling element holding spaces, which are adjacent to each other in the circumferential direction, and wherein rolling element contacts an inner peripheral surface of the outer sheath while a part of the rolling element protrudes from an outer peripheral surface of the accommodation portion.
In the same field of art, namely medical cutting devices, in Figures 3-4 and paragraph [0055] Torrance teaches a rotation structure 72 including an accommodation portion within tubular outer sheath 82/80, wherein the accommodation portion has a plurality of rolling element holding spaces (that hold ball bearings 77 in Figure 4) formed at intervals in a circumferential direction and each of the plurality of rolling element holding spaces configured to hold a rolling element (ball bearings 77), wherein the plurality of rolling element holding spaces are equally arranged at two positions with a gap formed between the plurality of rolling element holding spaces in the circumferential direction (Id.), wherein the plurality of rolling element holding spaces are adjacent to (near) each other in the circumferential direction, and wherein the rolling element contacts an inner peripheral surface of the outer sheath while a part of the rolling element (ball bearings 77) protrudes from an outer peripheral surface of the accommodation portion (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of rolling element holding spaces and rolling elements as claimed, as taught by Torrance, to Zeroni in order to facilitate and support rotation of the rotation structure (see Torrance; paragraphs [0050], [0051], [0055]). 
It is noted that after the modification is made, the groove portion (31 and 35 in Zeroni) would be (circumferentially) disposed between the plurality of rolling element holding spaces, since the spaces are circumferentially spaced.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeroni (U.S. Pub. No. 2012/0109171) in view of Lefebvre (U.S. Pat. No. 5,376,100).
Regarding claims 9-13, Zeroni discloses the claimed device, as discussed above, including the exposed portion having a proximal portion; a distal portion; cutting portions on the surface of the exposed portion, and a tapered distal portion 34 (see Figure 8 and paragraphs [0036] and [0041]; edge of groove portion including both flute 31 and connecting helical groove 35 forms cutting portion).   However, Zeroni does not disclose that the exposed portion comprises: a constricted portion provided between the proximal portion and the distal portion, the constricted portion including: a first tapered portion having a first cutting portion, the first tapered portion decreasing in diameter toward the distal side of the constricted portion; a second tapered portion having a second cutting portion, the second portion decreasing in diameter toward the proximal side of the constricted portion; and a bottom portion provided between the first tapered portion and the second tapered portion, wherein the bottom portion of the constricted portion has a diameter smaller than a maximum diameter of the proximal portion and a maximum diameter of the distal portion, wherein the first tapered portion has a maximum diameter larger than a maximum diameter of the second tapered portion, wherein the first cutting portion is a surface of the first tapered portion; the second cutting portion being a surface of the second tapered portion; and wherein the distal portion of the exposed portion has a diameter smaller than a diameter of the proximal portion of the exposed portion, and a third tapered portion which is provided on a side more distal than a distal portion of the constricted portion, the third tapered portion decreasing in diameter toward a distal portion of the exposed portion, and wherein the third tapered portion includes a third cutting portion.
In the same field of art, namely medical cutting devices, Lefebvre teaches a rotation structure 18/19 (see Figure 2, abstract, col. 5, lines 47-55) comprising an exposed portion(see annotated Figure 2 below) comprising: 
a proximal portion (near 10; Id.); 
a distal portion (near 9; Id.); 
a constricted portion (see annotated Figure 2 below, including first tapered portion, second tapered portion, and bottom portion) provided between the proximal portion and the distal portion, the constricted portion including: 
a first tapered portion having a first cutting portion (19 has cutting filiform elements formed by strips as seen in Figure 1A; see annotated Figure 2 below and col. 3, lines 3-10), the first tapered portion decreasing in diameter toward the distal side of the constricted portion (see radial dimension, radially outward from guidewire 12, decreasing towards a distal side);
a second tapered portion having a second cutting portion (18 has cutting filiform elements; Id.) the second portion decreasing in diameter toward the proximal side of the constricted portion (see radial dimension, radially outward from guidewire 12, decreasing towards a proximal side); and 
a bottom portion 20 provided between the first tapered portion and the second tapered portion (Id.), 
                       
    PNG
    media_image2.png
    513
    460
    media_image2.png
    Greyscale
   

wherein the bottom portion of the constricted portion has a diameter smaller than a maximum diameter of the proximal portion and a maximum diameter of the distal portion (see annotated Figure 2 above showing bottom portion 20 radial dimension, radially outward from guidewire 12, being smaller than both the proximal portion and distal portion radial dimensions),
wherein the first tapered portion has a maximum diameter larger than a maximum diameter of the second tapered portion (Id.), 
wherein the first cutting portion is a surface of the first tapered portion (see abstract, col. 5, lines 47-55); the second cutting portion being a surface of the second tapered portion; and wherein the distal portion of the exposed portion has a diameter smaller than a diameter of the proximal portion of the exposed portion (see annotated Figure 2 above showing radial dimension of the distal portion being smaller than radial dimension of the proximal portion), and 
a third tapered portion (Id.) which is provided on a side more distal than a distal portion of the constricted portion, the third tapered portion decreasing in diameter toward a distal portion of the exposed portion, and wherein the third tapered portion includes a third cutting portion (18 has cutting filiform elements; Id.).       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation cutting structure of Zeroni to have a constricted portion and third tapered portion as claimed, as taught by Lefebvre, in order to adapt to a maximum progressive attack of deposits in a vessel (see col. 3, lines 47-68).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a medical device including, inter alia, a rotation structure comprising one or more rings and a groove portion configured to pass through an inside of the one or more rings, and an accommodation portion with one or more connecting members including one or more hole portions, each of the one or more hole portions configured to receive a ball, and wherein the one or more hole portions and the one or more rings form a ball bearing with the ball in each of the one or more hole portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771